Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Nakamura (U.S. Pub. No. 2005/0154505) discloses a projection system for projecting signal data on a windscreen or side screens of a motor vehicle cabin (Nakamura, information presentation section 2030c.. displays videos to be projected on the windshield W, Figure 25, ¶ [0230]), said system comprising: 
a light source arranged for emitting a beam (Nakamura, the display device (e.g., a liquid crystal panel) 2031 which displays videos to be projected on the windshield W, Figure 25, ¶ [0230]),
a housing (Nakamura, instrument panel P, Figure 25), to be configured at an elevated position in the cabin, the housing comprising a digital mirror device, the digital mirror device arranged to pattern the beam of the light source to project an image on at least a front and side window portion of the cabin (Nakamura, a double reflecting mirror 2039 which reflects part of a video (light from the display device 2031) displayed from the display device 2031 in a first direction and reflects the remaining part in a second direction different from the first direction; the reflective optical element 2034 which re-reflects the video reflected by the double reflecting mirror 2039 in the first ; 
Nakamura continues to teach, as shown in figure 25, the reflective elements in the information presentation section 2030c are optically inverted in order to produce the proper image on the windshield W. However, Nakamura does not reasonably teach the housing shaped to project images on the windscreen and at least one side window as claimed.
Nakamura does not expressly teach wherein part of the housing is shaped with a reflective surface that is optically inverse to the cabin window geometry, so that, when the digital mirror device projects a single image on the optical surface, it is imaged on the windscreen and at least one of side windows.
Disley (U.S. Pub. No. 2014/0168608) teaches a vehicle display device with a projection system to display images on the windshield and at least one side window (Disley, In FIG. 3 is shown when the image projecting system 2 is used to project a movie on the roof 6 and the surfaces corresponding to the front windshield window glass 3, front side window glass 4 and rear side window glass 5 such that the screen surfaces together forms the screen area onto which the movie is projected. Figure 3, ¶ [0022]).
Examiner found the remarks, filed 09 February 2022, persuasive which describes the differences between the current claims and the cited prior art.

Thus, the cited prior art does not reasonably teach wherein part of the housing is shaped with a reflective surface that is optically inverse to the cabin window geometry, so that, when the digital mirror device projects a single image on the optical surface, it is imaged on the windscreen and at least one of side windows.
	In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-4, these claims are allowable as they depend upon allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691